Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of the 7th day of May 2018, by and
between Air T, Inc., a Delaware corporation (“Company”), and Brett A. Reynolds
(“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to retain the services of Executive for and on
behalf of the Company on the terms and subject to the conditions set forth
herein.

 

WHEREAS, each of the parties acknowledge that they are receiving good and
valuable consideration for entering into this Employment Agreement, and
Executive acknowledges that this Employment Agreement, including the
confidentiality, non-competition and non-disclosure agreements set forth
hereinbelow, were negotiated between the parties hereto and that Executive
received bargained for consideration in the form of benefits resulting to
Executive from the terms and conditions of such employment, in exchange for
entering into this Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

Article I.
EMPLOYMENT AND TERM

 

1.1.        EMPLOYMENT. Upon the terms and subject to the conditions herein
contained, the Company hereby employs Executive commencing May 7, 2018 as Senior
Vice President and Chief Financial Officer, and Executive hereby accepts such
employment, subject to the supervision of the Board of Directors of the Company
and the Chief Executive Officer.

 

1.2.        TERM. This Agreement shall take effect upon commencement of
employment, and shall remain in effect until terminated in accordance with
Article IV. Upon termination of this Agreement, except as otherwise provided
herein, neither the Company nor Executive shall have any further rights, duties,
privileges or obligations hereunder.

 

Article II.
COMPENSATION

 

2.1.        BASE SALARY. In exchange for the provision of services, the Company
agrees that it will pay Executive commencing May 7, 2018 at the rate of $265,000
per year, payable in accordance with standard pay practices of the Company, less
any applicable withholdings or deductions.

 

Executive’s position with the Company is classified as exempt, which means
Executive is exempt under state and federal wage and hour laws and Executive
will not be paid overtime for work over 40 hours per week. The statement of
annual salary does not imply a guarantee of employment for any specific length
of time. If Executive’s employment terminates, Executive will be paid a prorated
amount through Executive’s actual last day of employment.

 

 

--------------------------------------------------------------------------------

 

 

2.2.        BENEFITS. In addition to the compensation set forth under
Section 2.1, Executive shall be entitled to participate in any of the Company’s
standard benefit policies or plans, according to their terms. These policies may
be modified or terminated from time to time by the Company. The written terms of
the policies shall govern any questions of eligibility, coverage, and duration
of coverage.

 

Comprehensive benefits documents outlining the package have been provided for
Executive’s reference. The Company reserves the right to make such changes to or
eliminate the fringe benefit package or time-off policies as it deems necessary,
in its sole discretion at any time without prior notice to Executive.

 

2.3.        PERFORMANCE INCENTIVE BONUSES. Annual performance bonus payments, if
any, will be determined and calibrated to subjective and objective criteria, as
established in a written plan agreed prior to June 30, 2018, and thereafter each
successive plan will be agreed prior to the start of each fiscal year. The
program will incentivize Executive on a short-term horizon, drive cash flow per
share, and reduce material risks to the Company. The Company’s Board of
Directors and Chief Executive Officer will make the final determination as to
whether which, if any, plan criteria have been achieved.

 

The annual performance bonus program will have three specified plan targets such
that (a) Minimum. Target = 20% of Base Salary, (b) Threshold Target = 40% of
Base Salary, and (c) Maximum Target = 80% of Base Salary. Such bonus, if earned,
will be paid immediately after the Company files each years’ 10-K provided
Executive is employed on June 30 of the applicable year.

 

2.4.        WARRANT GRANT. Executive shall be granted the following warrant:

 

a.           On the date the exercise price is determined, the Company will
issue Executive a 10-year warrant to purchase 25,000 shares of the Company’s
Common stock. The warrant will vest annually on the anniversary date of issuance
in equal amounts over five (5) years, commencing on the first anniversary date
of issuance. All warrants shall expire on the ten year anniversary date of
issuance. The exercise price of the warrant will be the lower of: (a) the
120-day volume-weighted average price (‘VWAP’) starting the day on which the
trading window opens following the filing of the Company’s Form 10-K for fiscal
2018; or (b) the price at which the Company repurchases 25,000 shares of its
common stock at the soonest available opportunity following the next open
trading window, subject to maximum volume restrictions of 20% of daily volume
when the stock price is above $27.50 per share. Vested warrants shall remain in
force until their expiration date or until exercise, regardless of continued
employment. Unvested warrants will automatically expire upon termination of
employment. The warrant will be documented in formal warrant agreement in
substantially the form attached hereto as Exhibit A.

 

2.5.        PTO. Executive shall receive four (4) weeks of vacation per year.
Executive’s vacation time shall be subject to the terms and conditions of the
Company’s policies. In scheduling such time off, Executive shall consider the
needs of the Company’s business.

 

 

Air T, Inc. Executive Employment Agreement Page 2 of 11

 

--------------------------------------------------------------------------------

 

 

2.6.        BUSINESS EXPENSES. The Company will reimburse Executive for all
reasonable, ordinary and necessary expenses incurred by him in the performance
of his duties hereunder, provided that Executive accounts to the Company for
such expenses in a manner normally prescribed by the Company for reimbursement
of expenses. Such reimbursement requests must be accompanied by the appropriate
documentation and shall be subject to review by the Company’s Chief Executive
Officer.

 

Article III.
DUTIES OF EXECUTIVE

 

3.1.        SERVICES. Executive shall perform all duties and obligations charged
to Executive by the Chief Executive Officer and Board of Directors of the
Company, as the same may be determined from time to time. The Board shall assure
adequate time, resources and authority for Executive to achieve goals mutually
agreed upon by the Company and Executive.

 

3.2.        LOCATION. Executive shall be based in St. Louis Park, Minnesota and
Executive will not be expected to relocate outside of the Twin Cities. However,
most of Executive’s direct reports will be located in Charlotte, NC and other
States. The Company’s primary administrative offices and corporate headquarters
will remain in North Carolina.

 

3.3.        TIME AND EFFORT.

 

a.           Executive shall devote his full time and effort to the business of
the Company. Executive shall perform the duties and obligations required of
Executive hereunder in a competent, efficient and satisfactory manner at such
hours and under such conditions as the performance of such duties and
obligations may require.

 

b.           Subject to the obligations of Executive under this Article III,
Executive may serve on the Board of Directors or Board of Governors of any other
entity; provided the Company’s Board of Directors, in its sole discretion,
authorizes Executive to undertake such activity in writing prior to Executive’s
appointment or election to such position or ratifies any current and on-going
positions.

 

3.4.        PARTICIPATION. Executive will have an opportunity to invest in
partnerships, assets, funds and other vehicles when the Company is organizing
such arms-length transactions with third-party capital pools.

 

 

Air T, Inc. Executive Employment Agreement Page 3 of 11

 

--------------------------------------------------------------------------------

 

 

3.5.        CONFIDENTIALITY AND LOYALTY. Executive acknowledges and agrees that
during the course of his employment, he has produced and may produce and have
access to Confidential Information. For the purposes of this Agreement, the term
“Confidential Information” shall mean: all information relating to the
businesses, products and services of the Company, its affiliates or subsidiaries
and its customers which Company treats as confidential including, but not
limited to: the identity, business and needs of the Company’s customers; the
business and pricing policies and practices of the Company; the financial
condition and affairs of the Company; the Company’s business development
activities and plans for its existing and prospective lines of business,
products and services; any of the Company’s art work, designs, engineering plans
and drawings, computer software and databases, systems, methods, programming
materials, processes, marketing information; trade secrets; or any other
confidential or secret information concerning the business and affairs of
Company or any of its affiliates and subsidiaries; provided, however, that
Confidential Information shall not include information or property which is (i)
now in the public domain or later publicly available through no fault of
Executive, (ii) known to Executive prior to Executive’s receipt of the same from
or through Company, or (iii) rightfully obtained by Executive from sources other
than Company. Accordingly, during and subsequent to the termination of this
Agreement, Executive shall hold in confidence and not directly or indirectly
disclose, use, copy or make lists of any such Confidential Information, except
to the extent authorized in writing by the Company, or as required by law,
regulations or court order (provided that Executive gives the Company reasonable
prior notice of its intent to disclose such Confidential Information so that the
Company may have reasonable time to seek a protective order or other appropriate
remedy) or as otherwise is reasonably necessary or appropriate in connection
with the performance by Executive of his duties pursuant to this Agreement. Upon
termination of his employment under this Agreement, Executive shall promptly
deliver to the Company (i) all records, manuals, books, documents, letters,
reports, data, tables, calculations and all copies of any of the foregoing which
are the property of the Company or which relate in any way to the customers,
business, practices or techniques of the Company and (ii) all other property of
the Company and Confidential Information which in any of these cases are in his
possession or under his control. Executive agrees to abide by the Company’s
reasonable policies as in effect from time to time, respecting avoidance of
interests conflicting with those of the Company.

 

3.6.        NON-DISPARAGEMENT.  Executive agrees that during the term of
Executive’s employment and for all time thereafter, that Executive will not
disparage or defame the Company in any respect.

 

3.7.        COVENANT NOT TO COMPETE. Executive shall not, directly or
indirectly, during the period of Employment and for a period of one (1) year
thereafter:

 

a.           own, manage, operate or control, or participate in the ownership,
management, operation or control of, or be employed by, or act as a consultant
or advisor to, or otherwise promote the business of or be connected in any
manner with, any person, corporation, partnership, or other entity that
manufactures, distributes or sells products or services similar to any material
product or material service which is sold by the Company or its direct
subsidiaries;

 

b.           solicit customers, or the business of any person, corporation,
partnership or any other entity which is or has been a customer or account of
any office or location of the Company, its direct and indirect subsidiaries or
their affiliates (whether currently in existence or opened during Executive’s
employment), or any customer or account of the Company, its direct and indirect
subsidiaries or any of their affiliates, for the purpose of selling to such
customer or account any product or service which is sold by the Company or its
direct subsidiaries; or

 

c.           induce or attempt to induce any employee of or consultant to the
Company or its direct subsidiaries to do any of the foregoing or to discontinue
such person’s association with the Company or its direct subsidiaries.

 

 

Air T, Inc. Executive Employment Agreement Page 4 of 11

 

--------------------------------------------------------------------------------

 

 

3.8.        WORKS MADE FOR HIRE. Executive acknowledges and agrees that any and
all works of authorship by Executive made pursuant to this Agreement or any
prior agreements are within the scope of services to be provided to the Company
and shall constitute “works made for hire” as defined by the Copyright Act of
1976, Title 17 of the United States Code, as now enacted or hereinafter amended.
Accordingly, Executive acknowledges and agrees that the Company shall be the
sole and exclusive owner of any and all copyright(s) with respect to such works
of authorship and that Executive shall not be entitled to any additional
compensation over and above the compensation set forth herein or otherwise
already received by Executive unless otherwise agreed in writing by the Company.
If any work of authorship created hereunder or prior hereto is not deemed to be
a “work made for hire,” Executive hereby assigns all right, title and interest
therein to the Company and agrees to do all things and execute all such
documents as the Company may reasonably require to evidence such assignment
herein described.

 

3.9.        COMPANY TO HOLD PROPRIETARY RIGHTS. Furthermore, and without
limiting the foregoing, Executive acknowledges and agrees that all proprietary
rights including, without limitation, all patent, trademark, trade secret,
copyright and other rights, which may exist in connection with any and all
inventions, ideas, and works created or conceived by Executive for the Company,
either before or after the date hereof, shall be the sole and exclusive property
of the Company and Executive shall have no further rights therein and, to the
extent necessary, assigns all such rights to the Company. All patent, copyright
and other rights in such inventions, ideas and works shall be the property of
the Company, who shall have the sole right to seek patent, copyright, registered
design or other protection in connection therewith. Executive shall at the
Company’s reasonable expense do all things and execute all such documents as the
Company may reasonably require to vest in the Company the rights and protection
herein described.

 

Article IV.
TERMINATION

 

4.1.        DEFINITIONS. For purposes of this Article IV the following
definitions apply:

 

a.           “Base Salary” shall mean the Executive’s annualized base salary as
adjusted from time to time.

 

b.           “Cause” shall mean a termination of Executive’s employment by the
Company due to any of the following:

 

i.     Executive’s conviction of, or the entering by Executive of a plea of nolo
contendere to, any felony charge or to any non-felony crime involving
misrepresentation, fraud or moral turpitude;

 

ii.     Executive’s gross negligence, willful malfeasance or willful misconduct
in connection with his employment hereunder which has had or could have a
material adverse effect on the business or reputation of the Company and its
subsidiaries, unless Executive reasonably believed in good faith that such act
or non-act was in the best interests of the Company;

 

 

Air T, Inc. Executive Employment Agreement Page 5 of 11

 

--------------------------------------------------------------------------------

 

 

iii.     A refusal by Executive to perform Executive’s duties, responsibilities
or obligations as assigned by the Board of Directors (provided that such duties,
responsibilities or obligations are not inconsistent with Executive’s position
as Chief Financial Officer and are otherwise lawful, and further provided that
the failure to perform is not due to incapacity caused by a disability) that
continues for thirty (30) days after receipt by Executive of written notice from
the Company identifying the duties, responsibilities or obligations not being
performed;

 

iv.     A material violation by Executive of any policy of the Company that is
generally applicable to all employees or all officers of the Company, including,
but not limited to, policies concerning insider trading and sexual harassment
and the Company’s code of conduct, that Executive knows or reasonably should
know could reasonably be expected to result in a material adverse effect on the
business or reputation of the Company and its subsidiaries, unless such
violation is capable of being cured and is cured within thirty (30) days after
receipt of notice thereof from the Company;

 

v.      Any fraudulent or dishonest action, or failure to act, with respect to
the business or affairs of the Company or breach of the duty of loyalty toward
the Company, including, without limitation, providing false or misleading
information to the Company as part of the application process or otherwise;

 

vi.      The commission of any unlawful or criminal act which is punishable as a
felony or any crime involving dishonesty;

 

vii.     Executive’s failure to cooperate, if requested by the Board of
Directors, with any investigation or inquiry into his or the Company’s business
practices, whether internal or external, including, but not limited to
Executive’s refusal to be deposed or to provide testimony at any trial or
inquiry;

 

viii.     Use of alcohol or other drugs in a manner which materially affects the
performance of Executive’s duties, responsibilities or obligations as an
employee of the Company; or

 

ix.      Any material breach by Executive of the provisions of Article I or III
of this Agreement, unless such violation is capable of being cured and is cured
within thirty (30) days after receipt of notice thereof from the Company.

 

c.     “Change of Control” shall mean a transaction involving any of the
following:

 

i.      Completion of any transaction by the Company that involves (i) any sale,
lease, exchange or other transfer of all or at least fifty percent (50%) of the
assets of the Company (in one transaction or in a series of related
transactions) to a corporation that is not controlled by the Company, (ii) any
plan or proposal for the liquidation or dissolution of the Company, or (iii) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Company stock
would be converted into cash, securities or other property, other than a merger
of the Company in which stockholders immediately prior to the merger have the
same proportionate ownership of stock of the surviving corporation immediately
after the merger;

 

 

Air T, Inc. Executive Employment Agreement Page 6 of 11

 

--------------------------------------------------------------------------------

 

 

ii.     A change of control of the Company of a nature that would be required to
be reported (assuming such event has not been “previously reported”) in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; or

 

iii.     The public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), or by the Company, that such “person” has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s outstanding securities.

 

For the purposes of Section 4.1.c, a Change of Control shall not in any
circumstance be triggered by either Nick Swenson or Farnam Street Partners
(including their affiliated entities, related entities or successor entities or
assigns) becoming beneficial owners of 50% or more of the Company’s outstanding
securities.

 

4.2.        SEVERANCE.

 

a.           Upon termination of Executive’s employment, and in consideration of
and contingent upon the execution and delivery by Executive of a mutually
agreeable general release of all claims and expiration of any applicable
revocation period in connection therewith, Executive shall be entitled to a
severance payment (“Severance”) as follows:

 

i.      In event of Executive’s termination by the Company for whatever reason,
Executive will receive half of his base salary as Severance. Any unvested
warrants for the then current year will vest pro-rata for the days of employment
in that year.

 

ii.     In the event of both (1) a Change of Control, and (2) Executive’s
termination (or significant change in duties, title or responsibilities, or
relocation outside the Twin Cities, or material change in compensation) within
24 months following a Change of Control, then Executive will receive a
COC-Severance equal to (a) 12 months of Base Salary plus (b) pro-rata portion of
any applicable earned Target Bonus. In addition, any unvested warrants for the
then current year will vest pro-rata for the days of employment in that year.

 

b.           Severance shall be paid in a lump sum within forty-five (45) days
after the termination, provided that if, at the time of the Severance Event,
Executive is considered a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), the
Severance shall be delayed until the first day of the seventh month following
the month in which the Severance Event occurs.

 

c.           If applicable, the Severance will be offset by any income
protection benefits payable to Executive during the first twelve months of a
qualifying disability under the Company’s group short-term and long-term
disability insurance plans.

 

 

Air T, Inc. Executive Employment Agreement Page 7 of 11

 

--------------------------------------------------------------------------------

 

 

d.           Notwithstanding the foregoing to the contrary, in no event shall
the Severance constitute a “Parachute Payment” within the meaning of the
Section 280G(b)(2) of the Code. In the event that any portion of the Severance
would be deemed a Parachute Payment, the amount of the Severance shall be
reduced only to the extent necessary to eliminate any such treatment or
characterization.

 

e.           It is the intent of the parties that payments under this Agreement
comply with Section 409A of the Code, and, accordingly, to interpret, to the
maximum extent permitted, this Agreement to be in compliance therewith. If the
Executive notifies the Company in writing (with specificity as to the reason
therefore) that the Executive believes that any provision of this Agreement (or
of any payment of compensation under this Agreement) would cause the Executive
to incur any additional tax or interest under Section 409A of the Code, and the
Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the parties shall,
in good faith, reform such provision to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. To the extent that any provision hereof is modified
by the parties to attempt to comply with Section 409A of the Code, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Section 409A. Notwithstanding the foregoing,
the Company shall not be required to assume any economic burden in connection
with compliance or noncompliance with Section 409A of the Code.

 

4.3.        TERMINATION BY COMPANY. The Company shall have the right to
terminate Executive’s employment at any time without notice and with or without
Cause.

 

4.4.       SURVIVING RIGHTS. Notwithstanding the termination of Executive’s
employment, the parties shall be required to carry out any provisions hereof
which contemplate performance subsequent to such termination; and such
termination shall not affect any liability or other obligation which shall have
accrued prior to such termination, including, but not limited to, any liability
for loss or damage on account of a prior default.

 

Article V.
GENERAL PROVISIONS

 

5.1.        NOTICES. All notices, requests, and other communications shall be in
writing and except as otherwise provided herein, shall be considered to have
been delivered if personally delivered or when deposited in the United States
Mail, first class, certified or registered, postage prepaid, return receipt
requested, addressed to the proper party at its address as set forth below, or
to such other address as such party may hereafter designate by written notice to
the other party:

 

  a. If to Company, to: Air T, Inc.       5930 Balsom Ridge Road       Denver,
NC 28037       Attn. Chief Executive Officer

          

 

Air T, Inc. Executive Employment Agreement Page 8 of 11

 

--------------------------------------------------------------------------------

 

 

  b. If to Executive, to:  Brett A. Reynolds       3809 New Brighton Road      
Arden Hills, MN 55112

 

5.2.        ASSIGNMENT. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned by Executive
without the prior written consent of the Company.

 

5.3.        SEVERABILITY. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
unenforceable or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In furtherance and not in limitation of the foregoing, should the
duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

 

5.4.        COMPLETE AGREEMENT. This Agreement contains the complete agreement
between the parties with respect to the subject matter hereof and supersedes any
prior understandings, agreements (including but not limited to the Employment
Offer letter dated April 9, 2018) or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.
No person, whether or not an officer, agent, employee or representative of any
party, has made or has any authority to make for or on behalf of that party any
agreement, representation, warranty, statement, promise, arrangement or
understanding not expressly set forth in this Agreement (“Parole Agreements”).
The parties acknowledge that in entering into this Agreement, they have not
relied and will not in any way rely upon any Parole Agreements.

 

5.5.        COUNTERPARTS. This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together, when delivered, will constitute
one and the same instrument.

 

5.6.        GOVERNING LAW; CHOICE OF FORUM; ENFORCEMENT. The internal law,
without regard to conflicts of laws principles, of the State of Minnesota will
govern all questions concerning the construction, validity and interpretation of
this Agreement and the performance of the obligations imposed by this Agreement.
Any and every legal proceeding arising out of or in connection with this
Agreement shall be brought in the appropriate courts of the State of Minnesota,
and each of the parties hereto consents to the exclusive jurisdiction of such
courts.

 

 

Air T, Inc. Executive Employment Agreement Page 9 of 11

 

--------------------------------------------------------------------------------

 

 

5.7.        REMEDIES/INJUNCTIVE RELIEF. Executive agrees and understands that
any breach of any of the covenants or agreements set forth in Article III of
this Agreement will cause the Company irreparable harm for which there is no
adequate remedy at law, and, without limiting whatever other rights and remedies
the Company may have under this paragraph, Executive consents to the issuance of
an injunction in favor of the Company enjoining the breach of any of the
aforesaid covenants or agreements by any court of competent jurisdiction. No
bond shall be required in connection with any such injunction. If any or all of
the aforesaid covenants or agreements are held to be unenforceable because of
the scope or duration of such covenant or agreement or the area covered thereby,
the parties agree that the court making such determination shall have the power
to reduce or modify the scope, duration and/or area of such covenant to the
extent that allows the maximum scope, duration and/or area permitted by
applicable law.

 

5.8.        NO WAIVER. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there by any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

5.9.        MODIFICATION. This Agreement may not be altered, modified or amended
except by an instrument in writing signed by Executive and the Company.

 

5.10.       SURVIVAL. Articles II, III, IV and V shall survive the termination
of Executive’s employment and termination or expiration of this Agreement.

 

 

Air T, Inc. Executive Employment Agreement Page 10 of 11

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

AIR T, INC.

 

 

 

 

 

 

 

 

 

 

By:

Nick Swenson

 

Its:

President and Chief Executive Officer

              EXECUTIVE               Brett A. Reynolds

 

                                                            

Air T, Inc. Executive Employment Agreement Page 11 of 11

 